Case: 17-40199       Document: 00514956403          Page: 1     Date Filed: 05/14/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                     No. 17-40199                               May 14, 2019
                                  Conference Calendar                           Lyle W. Cayce
                                                                                     Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LAQUAYLAN PATTERSON,
                                                          Defendant-Appellant
-----------------------------------------------------------------

Consolidated with 17-40202

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LAQUAYLAN WESLEY PATTERSON,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:15-CR-40-1
                              USDC No. 6:16-CR-41-1
     Case: 17-40199      Document: 00514956403         Page: 2    Date Filed: 05/14/2019


                                         No. 17-40199
                                      c/w No. 17-40202


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Laquaylan Wesley Patterson has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Patterson has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Patterson’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2